                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                No. 2:17-CV-00042-FL

IRMA FORBES,                            )
                                        )
                    Plaintiff,          )
                                        )
                    v.                  )              AMENDED ORDER FOR PAYMENT
                                        )              OF ATTORNEY FEES UNDER THE
NANCY A. BERRYHILL,                     )              EQUAL ACCESS TO JUSTICE ACT
Acting Commissioner of Social Security, )
                                        )
                    Defendant.          )
___________________________________ )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $4,550.00 in attorney’s fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiff’s counsel, Branch

W. Vincent, and mailed to his office at 8 Juniper Trail, Southern Shores, NC 27949, in

accordance with Plaintiff’s assignment to her attorney of her right to payment of attorney’s fees

under the Equal Access to Justice Act.
                         11th
       SO ORDERED this _________ day of February, 2019



                                               ________________________________
                                               LOUISE W. FLANAGAN
                                               UNITED STATES DISTRICT JUDGE
